Citation Nr: 1324817	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for neuropathy of the neck, to include as due to airborne chemical exposure.  

2. Entitlement to service connection for neuropathy of the left shoulder, to include as due to airborne chemical exposure.  

3. Entitlement to service connection for neuropathy in the left lower extremity, to include as due to airborne chemical exposure.

(The issue of entitlement to service connection for sinusitis, to include as due to airborne chemical exposure, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to April 1982.  He also has service in the Texas Air National Guard.  

This matter is on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran testified before a Veterans Law Judge (VLJ) in May 2011.  A transcript of the hearing is of record.  However, since the VLJ who conducted that hearing is no longer at the Board of Veterans' Appeals (Board), a new hearing was conducted before two of the undersigned VLJs in October 2012.  A transcript of this hearing is also of record.  

VA regulations require that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012). Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all VLJs who will ultimately decide the appeal. Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, in a May 2013 statement, the Veteran specifically waived his right to a hearing before a third VLJ.  Thus, although this appeal must be considered by a panel of three VLJs, it may be considered without testimony at a hearing before the third VLJ.
The Board notes that, during the time the required development was being completed, the Veteran submitted a petition requesting that the Board reconsider a separate issue that had been denied as part of its September 2011 decision.  While the Board granted the Veteran's petition in March 2012, it was made clear that the decision to reconsider the prior Board determination did not extend to the issues on appeal here, as they had not yet been finally adjudicated.  

For the reason set forth below, this appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issues on appeal arise from a claim submitted by the Veteran in August 2007, where he has asserted that he has experienced neurological-type pain in his neck, shoulder, and left lower extremity that he believes is related to the chemicals he handled and inhaled while performing maintenance on C-130 aircraft with the Texas Air National Guard.  These chemicals include, but are not limited to, jet fuel and hydraulic oil.  

These claims were remanded by the Board in September 2011 to obtain a VA examination and opinion as to whether any of the Veteran's neurological symptoms are related to his exposure to these airborne contaminants.  When this development was completed, the Board asked the agency of original jurisdiction (AOJ) to readjudicate the claims and, if any of them remained denied, issue a supplemental statement of the case (SSOC) providing the reasons and bases of the denial.  

A new VA examination was obtained in November 2011.  However, the issue was never considered by the RO after this development was completed, and there is no record that a new SSOC was ever issued.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's Remand. Stegall v. West, 11 Vet. App. 268 (1998).  In this case, a portion of the Board's September 2011 Remand instructions was not carried out due to the failure to readjudicate the claim and, if the claim is to be denied, provide the Veteran with a supplemental statement that sets for the reasons and bases for the denial.  See also 38 C.F.R. §§ 19.37, 20.1304 (2011) (the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate agency of original jurisdiction).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claims for service connection for neuropathy of the neck, left shoulder, and left lower extremity, to include as due to airborne chemical exposure.  

2.  Acquire any records of treatment that the Veteran may have received for neuropathy that may be available from the VA Central Texas Health Care Center or any other VA medical facility since March 2011. 

If the Veteran has undergone any relevant private treatment, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization. All such available documents should be associated with the claims folder.

3.  After this development is completed, as well as any other development the RO deems necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran should be furnished an SSOC and provided opportunity to respond. Then, the case should be returned to the Board for further appellate consideration, as appropriate.
The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_______________________________    		________________________________
    MICHAEL J. SKALTSOUNIS  	THOMAS H. O'SHAY
      Acting Veterans Law Judge, 	   Acting Veterans Law Judge, 
      Board of Veterans' Appeals 		Board of Veterans' Appeals



_________________________________
THERESA M. CATINO
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


